41 A.3d 663 (2012)
304 Conn. 923
COPPOLA CONSTRUCTION COMPANY, INC.
v.
HOFFMAN ENTERPRISES LIMITED PARTNERSHIP et al.
Not in source.
Supreme Court of Connecticut.
Decided April 17, 2012.
Richard P. Weinstein, West Hartford, and Nathan A. Schatz, in support of the petition.
Fletcher C. Thomson, Hartford, in opposition.
The petition by the defendant Jeffrey S. Hoffman for certification for appeal from the Appellate Court, 134 Conn.App. 203, 38 A.3d 215, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the plaintiff had stated a legally sufficient claim for negligent misrepresentation?"
PALMER and McLACHLAN, Js., did not participate in the consideration of or decision on this petition.